Case 19-13447-KHK            Doc 13   Filed 01/16/20 Entered 01/16/20 14:44:49           Desc Main
                                      Document     Page 1 of 4


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

In re:

KATHIUSKA I. RAMIREZ,                                        Case No.19-13447-KHK

                 Debtor.                                     Chapter 7


             UNITED STATES TRUSTEE'S MOTION TO EXTEND DEADLINE
         FOR OBJECTIONS TO DISCHARGE OR DISCHARGEABILITY OF DEBTS

          Comes Now, John P. Fitzgerald, III, Acting United States Trustee for Region Four, and,

pursuant to Bankruptcy Rules 4004(a) and (b), hereby requests an extension of time to file a

complaint objecting to the discharge of the debtor pursuant to 11 U.S.C. § 727 and challenge the

dischargeability of certain debts. In support of his motion the Acting United States Trustee states

the following:

          1. The Debtor commenced this proceeding by filing a petition for relief under Chapter 7

of the Bankruptcy Code on October 21, 2019. [Docket Entry #1]

          2. Along with the voluntary petition, the Debtor filed his Individual Schedule(s) and/or

Statement(s), Lists. The Debtor signed each of the documents under penalty of perjury. [Id at 34

and 41].

          3. Janet Meiburger was appointed the interim chapter 7 trustee and a 341(a) Meeting of

Creditors (“Meeting of Creditors”) was set for and concluded on November 21, 2019. She

remains the chapter 7 trustee. [Docket Entry #4]

          4. Pursuant to Bankruptcy Rule 4004(a), the deadline for a party wishing to object to the

Debtor’s discharge or challenge dischargeability of certain debts is (60) days from the first date

Office of United States Trustee
Joseph Guzinski
Asst. United States Trustee
1725 Duke Street, Suite 650
Alexandria, VA 22314
(703) 557-7274
joseph.a.guznski@usdoj.gov
Case 19-13447-KHK         Doc 13    Filed 01/16/20 Entered 01/16/20 14:44:49               Desc Main
                                    Document     Page 2 of 4


set for the Meeting Of Creditors. The deadline in this case is January 21, 2020. [Docket entry

#4]

       5. Bankruptcy Rule 4004(b) provides that this deadline may be extended for cause upon

the request of any party in interest after hearing and notice, and prior to the expiration of the

objection period.

       6. The United States Trustee requests that the deadline for any party to object to the

Debtor’s discharge or dischargeability of certain debt be extended 90 days, through and

including April 20, 2020.

       7. The United States Trustee has received information regarding the veracity of the

schedules and statements filed by the Debtor which warrants further investigation and review.

       8. The United States Trustee requests additional time so that he can complete his

investigation of the circumstances in this case, which will enable him to determine whether filing

a complaint objecting to discharge is warranted in this case.

       9. Extensions of time for objecting to discharge should be granted liberally absent a clear

showing of bad faith on the part of the party requesting the extension. In re Kellogg, 41 B.R.

836, 838 (Bankr. W.D. OK 1984).

       10. In addition, the granting of the requested extension will not prejudice the debtor in

any way and will not impede the efficient administration of the case. In re Knobel, 54 B.R. 458,

461 (Bankr. D. Col. 1985)(extension of time to object to debtor's discharge granted where

extension requested by creditor was not made in bad faith, the delay as a result of the extension

is insubstantial and would not adversely affect the administration of the case, and the extension

would not result in any prejudice to the debtor).




                                                                                            Page 2 of 4
Case 19-13447-KHK        Doc 13    Filed 01/16/20 Entered 01/16/20 14:44:49             Desc Main
                                   Document     Page 3 of 4


       WHEREFORE, THE UNITED STATES TRUSTEE MOVES THE COURT TO:

       1. Extend the deadline for objecting to discharge of the Debtor or challenging

dischargeability of debts for 90 days, through and including April 20, 2020;

       2. Grant such further relief as the Court may deem just and fair.


January 16, 2020                                    JOHN P. FITZGERALD, III
                                                    ACTING U.S. TRUSTEE, REGION 4


                                                    By: /s/ Joseph A. Guzinski
                                                        Joseph A. Guzinski
                                                        Asst. United States Trustee
                                                        Office of United States Trustee
                                                        1725 Duke Street, Suite 650
                                                        Alexandria, VA 22314
                                                        (703) 557-7274
                                                        joseph.a.guzinski@usdoj.gov




                                                                                         Page 3 of 4
Case 19-13447-KHK        Doc 13    Filed 01/16/20 Entered 01/16/20 14:44:49             Desc Main
                                   Document     Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 16, 2020, I electronically filed the foregoing motion to
extend time with the Clerk of the Court and transmitted a true and correct copy of said
documents electronically through the electronic case filing system or by first class United States
mail, postage prepaid to the following:

Kathiuska I. Ramirez
11515 Hearthstone Court
Reston, VA 20191
Debtor

Nathan A. Fisher
Fisher-Sandler, LLC
3977 Chain Bridge Road, #2
Fairfax, VA 22030
Email: Fbarsad@cs.com
Counsel for Debtor

Janet M. Meiburger
The Meiburger Law Firm, P.C.
1493 Chain Bridge Road, Suite 201
McLean, VA 22101-5726
703-556-9404
Email: trustee@meiburgerlaw.com
Chapter 7 Trustee

                                                     /s/ Paula Blades
                                                     Paula Blades
                                                     Paralegal Specialist




                                                                                         Page 4 of 4
